Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The office action is in response to preliminary amendment filed on 5/8/20 cancelling claims 1-20 and adding claims 21-40, subsequently claims 21-40 are pending in the application.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Related Applications” by updating the cited U.S. Application number 16/299,941 with corresponding U.S. Patent number 10,678,607 [pg. 1, paragraph 1 of the amendment to the specification filed on 5/8/20].

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 - line 3, “at least on processor” should read --at least one processor--; line 8, “a data component to common a plurality of request messages…” should read --a data component common to a plurality of request messages…--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-22, 24, 30, 32-33 and 38-39 are rejected on the ground of nonstatutory Patent 9,963,338 (hereafter ‘338).  More specifically, as to claims 21-22, 24, 30, 32-33 and 38-39 of the instant application, they are anticipated by claims 1, 3-4, 7, 11 and 12 of Patent ‘338 such that claims 1, 3-4, 7 (5 and 7), 11 (9 and 11) and 12 of Patent ‘338 contain all the limitations of claims 21-22, 24, 30, 32-33 and 38-39 of the instant application.  Claims 21-22, 24, 30, 32-33 and 38-39 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.

Patent 9,965,338
Instant Application
1.  A method of facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method including: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, the data component including a version identifier.


22. (New) The method of claim 21, wherein the data component conforms to a reusable schema.
a response message that is sent to the remote client application, responsive to a received request message.
24. (New) The method of claim 21, further comprising, in response to receiving the request, generating a response message.
4. The method of claim 3, wherein the response message includes an acknowledgement component for acknowledging receipt of the request message, a correlation identifier, a timestamp, error data and version data.
30. (New) The method of claim 21, wherein the response message comprises error information.
5. A system for facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that the system including: 
processors; and 
a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least: receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

7. The system of claim 5, wherein the operations further comprise generating a response message that is sent from the server system to the remote client application.





at least on processor; and 
memory encoding computer executable instructions that, when executed by the at least one processor, performs operations comprising: receive a request message generated by a remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component to common a plurality of request messages, the data component including a version identifier; and
in response to receiving the request, generate a response message.


33. (New) The system of claim 32, wherein the data component conforms to a reusable schema.
storage device comprising instructions which, when executed by a machine, cause the machine to perform operations of facilitating an exchange of messages in a trading system between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces, the operations comprising, at least: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component a reusable identified schema definition.

11. The machine-readable storage device of claim 9, the operations further comprising generating a response message that is to be sent from the server system to the remote client application.


receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, wherein the data component conforms to a reusable schema; in response to receiving the request, generating a response message; and sending the response message to the remote client application.



an acknowledgement, a timestamp, a correlation identifier, error data and version data.
39. (New) The computer storage medium of claim 38, wherein the response message comprises at least one of a timestamp; an acknowledgement; a correlation identifier; versioning information; or a build component.



Claims 21-22, 24 and 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 (1 and 2), 3, 11 (9 and 11) and 12 of Patent 9,697,056 (hereafter ‘056)
Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of Patent ‘056, the difference being the claims are in different claim hierarchy.  It is well known to implement claim invention in different claim hierarchy.  It would been obvious to one of ordinary skill in the art at the time the invention was med to implement the claim invention in different hierarchy as a matter of design choice.

Claims 38-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 (9 and 11) and 12 of Patent 9,201,711 (hereafter ‘711).  More specifically, as to claims 38-39 of the instant application, they are anticipated by claims 11 and 12 of Patent ‘711 such that claims 11 and 12 of Patent ‘0711 contain all the limitations of claims 38-39 of the instant application.  Claims 38-39 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 31 recites the limitation "the error information". 
There are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


As to claim 9, although examples were given for machine-readable medium [applicant's specification, paragraphs 102 and 104], applicant failed to specifically defined "computer storage media", therefore the examiner is giving the broadest reasonable interpretation to the limitation as including any machine-readable media/device known in the art including statutory (i.e. computer memories, hard disks, etc.) and non-statutory embodiments (i.e. transmission media such as wires and signals per se), hence, the claim is rejected under 35 U.S.C. 101 because it is not limited to statutory embodiments.  Claims 39-40 are rejected for failing to cure the deficiencies of parent claim 38.  The examiner suggests amending the claim to read "non-transitory computer storage media" to overcome the outstanding rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 24, 26-30, 32 and 35-36 are rejected under 35 U.S.C. 102(b) as being anticipated by Lam et al. (hereafter Lam) (U.S. Patent 5,926,636).
Lam was cited in applicant’s IDS filed on 10/2/20.

As to claim 21, Lam teaches the invention as claimed including a method of facilitating an exchange of messages between a remote client application and a server system [col. 1, lines 34-38; Fig. 1], the server system supporting a plurality of application program interfaces (APIs) that includes a target API [multiple server computers (i.e. a server architecture/system) each having an API, 522, 520, 505, 506, Fig. 5], the method comprising: 
receiving a request message generated by the remote client application, the request message requesting an activity to be performed by a targeted API, the request message comprising a data component common to a plurality of request messages, the data component 

As to claim 24, Lam teaches the invention as claimed including in response to receiving the request, generating a response message [col. 5, lines 26-34; col. 8, lines 11-17 and 38-61].

As to claim 26, Lam teaches the invention as claimed including wherein the response message comprises a second data component common to a plurality of response messages, the second data component including at least one of a timestamp; an acknowledgement; a correlation identifier; versioning information; or a build component [col. 8, lines 38-61; col. 11, lines 1-24; col. 13, lines 48-50].

As to claim 27, Lam teaches the invention as claimed including wherein the acknowledgement comprises an acknowledgement code [message type identifier being a response, col. 11, lines 1-24; col. 13, lines 48-50].

As to claim 28, Lam teaches the invention as claimed including wherein the correlation identifier identifies the request message as being correlated to the response [response message 

As to claim 29, Lam teaches the invention as claimed including wherein the versioning information identifies an API version supported by the server system [col. 7, lines 7-13; col. 8, lines 9-29; col. 11, lines 1-19].

As to claim 30, Lam teaches the invention as claimed including wherein the response message comprises error information [col. 5, lines 26-34; col. 8, lines 11-17].

As to claim 32, Lam teaches the method of supporting a plurality of APIs, therefore Lam teaches the system for implementing the method.  Furthermore, Lam teaches at least one processor and memory [client and server computer, abstract].

As to claims 35-36, these claims are rejected for the same reason as claim 26 and 28 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, 31 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lam as applied to claims 21 and 32 above.

As to claim 25, Lam teaches the invention as claimed including wherein the generating of the response message includes generating an acknowledgement [col. 8, lines 38-61], versioning information and a build component [response/result message structure is same as request message, col. 13, lines 48-50; request message structure, col. 11, lines 1-24].   Lam does not specifically teach a timestamp.  However, Lam disclosed returned message including result of a performed function as well as various fields within a request/result message [col. 8, lines 38-61; col. 11, lines 1-24; col. 13, lines 48-50].  It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to include various information in the returned message specific to the function being called by the client application to achieve the predictable result of communicating information as a result of performing the specific function.

As to claim 31, Lam does not specifically teach an error code and a severity information.  However, Lam disclosed sending an error message [col. 5, lines 26-34; col. 8, lines 11-17].  However, error code and severity level of error are well known in the art.  It would have been obvious to one of an ordinary skill in the art at the time the invention was made, to include 

As to claim 37, this claim is rejected for the same reason as claim 31 above.

Claims 22-23, 33-34 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lam as applied to claims 21 and 32 above in view of US Patent 8,135,796 to Slaughter et al. (hereafter Slaughter). 

As to claim 22, Lam does not specifically teach wherein the data component conforms to a reusable schema.  However, Slaughter teaches XML messages sent to an API that gets validated for conforming to an XML schema [col. 21, lines 12-23].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Slaughter in Lam because they are both in the same field of endeavor in accessing services in a distributed computing environment [Lam, col. 1, lines 34-58; Slaughter, abstract].

As to claim 23, this claim is rejected for the same reason as claim 22 above.  Furthermore, Lam and Slaughter teaches wherein the reusable schema is identified by the version identifier [Slaughter, col. 33, lines 14-20 and 31-33; col. 33, line 57-col. 34, line 5; col. 34, line 20-col. 35, line 15].

As to claims 33-34, these claims are rejected for the same reason as claims 22-23 above.

As to claim 38, this claim is rejected for the same reason as claims 21-22 above.  

As to claim 39, this claim is rejected for the same reason as claim 26 above.  

As to claim 40, this claim is rejected for the same reason as claim 31 above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/QING YUAN WU/Primary Examiner, Art Unit 2199